DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
02.	The information disclosure statement (IDS) filed on 12/22/2021 has been considered by the examiner and made of record in the application file.

Reasons For Allowance
03.	Claims 1, 3 – 5, 7 – 11, 13 – 15, 17 – 21, 23 – 25, 27 – 30 have been considered and deemed allowable.  The following is an examiner’s statement of reasons for allowance:
	It is the examiner’s opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor rendered obvious the specific transient materialized view rewrite taught by the Applicant.  The Examiner finds no single prior art reference teaching of determining micro-partitions to be pertinent and non-pertinent to a query, evaluating candidate materialized views for a fragment, calculating a cost of processing the fragment and candidate materialized views, and rewriting a query plan to use the materialized view, as recited in independent claims 1, 11, and 21.  A thorough search of the prior art reveals the primary references Galindo (US Patent 6,510,422) and Hu (US PGPub 2010/0281017), which were previously used to reject the claims.  Galindo discloses a similar method in that a query plan is rewritten to include a materialized view, which includes a join for a subquery.  However, Galindo does not disclose micro-partitions.  Hu discloses a similar method in that partitions are pruned from a query plan which is used for a materialized view.  However, Hu does not disclose fragments for materialized-view replacement or the cost or processing the fragments and materialized view.  Therefore the Examiner believes that the independent claims, as amended, stand in condition for allowance over the cited prior art.  Dependent claims 3 – 5, 7 – 10, 13 – 15, 17 – 20, 23 – 25, and 27 – 30 are also believed to be in condition for allowance over the cited prior art for at least the reason listed above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
04.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

August 25, 2022